NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on October 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,428,127, 10,030,056, 10,123,530, 10,167,318 and 9,591,845, or any patent that issues on Application No. 17/052,258, have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Accordingly, the obviousness-type double patenting rejections over these patents and patent application have been overcome.

Conclusion
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated previously, the prior art does not teach or reasonably suggest a cyclized peptide comprising the amino acid sequence of SEQ ID NO: 1, 9, 10 or 11, or homologs thereof with at least 80% identity, as presently claimed. The peptides as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed peptides and homologs thereof having an identity of at least 80%. Furthermore, there is nothing of record to indicate that the claimed peptides are naturally-occurring or share any significant similarity with a naturally-occurring peptide sequence, and therefore the peptides of the claims are directed to patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649